Name: 88/586/EEC: Commission Decision of 16 November 1988 making an initial allocation to France of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-22

 Avis juridique important|31988D058688/586/EEC: Commission Decision of 16 November 1988 making an initial allocation to France of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 315 , 22/11/1988 P. 0039 - 0039*****COMMISSION DECISION of 16 November 1988 making an initial allocation to France of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/586/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 3315/88 (3), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), and in particular Article 2 (4) thereof, Whereas on 14 November 1988, France requested Commission authorization to initiative already in 1988 the action on its territory to be financed by resources chargeable to the 1989 budget and indicated the quantities of produce that i wished to distribute, whereas it is desirable to initiate the scheme now in France by making an allocation to that country, whereas this allocation shall not exceed 50 % of the resources allocated by Commission decision to France in respect of the plan for 1988; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting ECU into the national currency and to do so at a rate which reflects economic reality; Whereas in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. An allocation for France of the appropriations referred to in Article 2 of Regulation (EEC) No 3744/87 to be charged to the 1989 budget shall be nine million ECU. This sum shall be converted into currency at the rate applicable on 4 January 1988 and published in the Official Journal of the European Communities, 'C' series. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn, from intervention, for distribution in France: - 1 300 tonnes of soft wheat, - 2 450 tonnes of durum wheat, - 610 tonnes of butter, - 1 450 tonnes of beef. 3. The withdrawals referred to in paragraph 2 may be made from 18 November 1988. Article 2 This Decision is addressed to the Member States. It shall apply with effect from 18 November 1988. Done at Brussels, 16 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 293, 27. 10. 1988, p. 68. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 153, 13. 6. 1987, p. 1.